Fourth Court of Appeals
                                 San Antonio, Texas
                                       April 12, 2018

                                    No. 04-16-00623-CR

                                  Billy Ray MONREAL,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 14-04-11496-CR
                     The Honorable Camile G. Dubose, Judge Presiding


                                      ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Marialyn P. Barnard, Justice
              Luz Elena D. Chapa, Justice

     The panel has considered the Appellant’s Motion for Rehearing and the motion is hereby
DENIED.


                                                            PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court